Third District Court of Appeal
                                State of Florida

                           Opinion filed June 9, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D20-1308
                         Lower Tribunal No. 20-3165
                            ________________


                           Betty M. Mortenson,
                                   Appellant,

                                      vs.

                       Nany O. Mortenson-Vivas,
                                   Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Jorge E.
Cueto, Judge.

     Buchbinder & Elegant, P.A., and Harris J. Buchbinder, for appellant.

      Luis E. Barreto & Assoc. P.A., and Luis E. Barreto; Billbrough & Marks,
P.A., and G. Bart Billbrough, for appellee.


Before EMAS, C.J., and LOGUE and SCALES, JJ.

     PER CURIAM.
      Affirmed. See Fla. Stat. § 744.331(6)(b) (2020) (“A guardian may not

be appointed if the court finds there is an alternative to guardianship which

will sufficiently address the problems of the incapacitated person.”); Adelman

v. Elfenbein, 174 So. 3d 516, 518 (Fla. 4th DCA 2015) (“Upon a finding of

incapacity, the court is required to either appoint a guardian or find that there

is an alternative to guardianship. If there is an alternative to guardianship,

the court is prohibited from appointing a guardian.”) (emphasis in original)

(citations omitted).




                                       2